UNITED STATES COURT OF APPEALS                      FILED
                              FOR THE NINTH CIRCUIT                         JUL 21 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


 UNITED STATES OF AMERICA,                          No. 14-50231

               Plaintiff - Appellee,                D.C. No. 3:13-cr-02818-BEN
                                                    Southern District of California,
    v.                                              San Diego

 ERICK HERRERA,                                     ORDER

               Defendant - Appellant.



Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.




memorandum disposition is filed concurrently with this order. As so revised, the

sentence imposed is AFFIRMED.

         No further petitions for rehearing will be entertained.
                             NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JUL 21 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                         No. 14-50231

              Plaintiff - Appellee,                D.C. No. 3:13-cr-02818-BEN

    v.
                                                   MEMORANDUM*
 ERICK HERRERA,

              Defendant - Appellant.

                      Appeal from the United States District Court
                         for the Southern District of California
                       Roger T. Benitez, District Judge, Presiding

                               Submitted July 20, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

         Erick Herrera appeals from the district court

46-month sentence imposed following his guilty-plea conviction for importation of

heroin, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                               denial of a minor role reduction,

arguing that the court incorrectly compared him to a hypothetical average courier.

                                                       uidelines de novo. See

United States v. Rodriguez-Castro, 641 F.3d 1189, 1192 (9th Cir. 2011). In

evaluating whether a defendant is a minor participant, the district court must

compare                    s conduct and that of the other participants in the same

offense.   United States v. Rojas-Millan, 234 F.3d 464, 473 (9th Cir. 2000)

(internal quotations omitted).                       suggestion that Herrera ought to

be compared to a hypothetical average courier was, therefore, incorrect. See id.

H                            s error was harmless because the record reflects that the

court was aware of the other participants in the offense and agreed with the

g                                    substantially less culpable than the average

            in the offense given his quasi-supervisory role over L.G. See

U.S.S.G. § 3B1.2 cmt. n.3(A). The district court also properly cited the quantity

of drugs transported and                                             the minor role

adjustment. See United States v. Hurtado, 760 F.3d 1065, 1069 (9th Cir. 2014),

cert. denied, 135 S. Ct. 1467 (2015) (quantity of drugs and the amount paid to the

defendant are facts that alone may justify denial of a minor role .

                                           2                                   14-50231
AFFIRMED.




            3   14-50231